Case 2:17-cv-02517-JPM-tmp Document 180 Filed 09/03/19 Page 1 of 2                   PageID 2832




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov

                                                  Filed: September 03, 2019




 Mr. Thomas M. Gould
 U.S. District Court
 for the Western District of Tennessee
 167 N. Main Street
 Room 242 Clifford Davis and Odell Horton Federal Building
 Memphis, TN 38103

                      Re: Case No. 19-5084, Angela Studdard v. Shelby County, TN, et al
                          Originating Case No. 2:17-cv-02517

 Dear Mr. Gould:

    Enclosed is a copy of the mandate filed in this case.

                                                  Sincerely yours,

                                                  s/Patricia J. Elder
                                                  Senior Case Manager

 cc: Mr. John Marshall Jones
     Mr. Daniel Alan Seward
     Mr. Emmett Lee Whitwell

 Enclosure
Case 2:17-cv-02517-JPM-tmp Document 180 Filed 09/03/19 Page 2 of 2                      PageID 2833



                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                               No: 19-5084
                                            ________________

                                                                       Filed: September 03, 2019

 ANGELA STUDDARD, individually and as lawful wife, next of kin, administrator ad litem and
 personal representative for Edmond Studdard, deceased, and Estate of Edmond Studdard

                 Plaintiff - Appellee

 v.

 SHELBY COUNTY, TN, et al.

                 Defendant

  and

 ERIN J. SHEPHERD, individually and as employee or agent of Shelby County, TN; TERRY I.
 REED, individually and as employee or agent of Shelby County, TN

                 Defendants - Appellants



                                             MANDATE

      Pursuant to the court's disposition that was filed 08/12/2019 the mandate for this case hereby

 issues today.



  COSTS: None
